                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


  JENNIFER ANN HAMMONS,
                                                     CV 17–74–H–DLC–JTJ
                      Plaintiff,

       vs.                                                   ORDER

  NANCY BERRYHILL, Acting
  Commissioner of Social Security,

                      Defendant.

       Before the Court is Plaintiff Jennifer Ann Hammons’s Unopposed/Stipulated

Motion for Order Awarding Attorney Fees under the Equal Access to Justice Act,

pursuant to 28 U.S.C. § 2412(d), and Costs, pursuant to 28 U.S.C. § 1920. (Doc.

15.)

       The parties have stipulated that Hammons shall be awarded attorney fees in

the amount and $7,525.23 and costs in the amount of $400.00. They further

stipulate that “[t]his amount represents compensation for all legal services rendered

on behalf of Plaintiff by counsel in connection with this civil action, in accordance

with 28 U.S.C. §§ 2412(d), 1920.”

       Accordingly, IT IS ORDERED that the motion (Doc. 15) is GRANTED.

Plaintiff is awarded attorney fees under 28 U.S.C. § 2412(d) in the amount of
                                         -1-
$7,525.23 and costs under 28 U.S.C. § 1920 in the amount of $400.00, subject to

the terms of the parties’ stipulation (Doc. 15-1).

      DATED this 24th day of October, 2018.




                                         -2-
